     Case 1:18-cv-01615-DAD-EPG Document 14 Filed 08/02/19 Page 1 of 2


 1   James D. Weakley, Esq. Bar No. 082853
     Ashley N. Reyes, Esq. Bar No. 312120
 2
              WEAKLEY & ARENDT
 3           A Professional Corporation
           5200 N. Palm Avenue, Suite 211
 4            Fresno, California 93704
             Telephone: (559) 221-5256
 5           Facsimile: (559) 221-5262
              Jim@walaw-fresno.com
 6           Ashley@walaw-fresno.com

 7
     Attorneys for Defendant, County of Fresno on behalf of Fresno County Sheriff’s
 8   Department

 9
10                               UNITED STATES DISTRICT COURT
11                            EASTERN DISTRICT OF CALIFORNIA
12   ERNEST O’NEIL RANKIN BROCK,          )             CASE NO. 1:18-CV-01615-DAD-EPG
                                          )
13                Plaintiff,              )             JOINT MID-DISCOVERY STATUS
                                                        CONFERENCE STATEMENT
14                                        )
                  vs.                     )             Date: August 12, 2019
15                                        )             Time: 10:00 a.m.
     COUNTY OF FRESNO on behalf of FRESNO
     COUNTY SHERIFF’S DEPARTMENT; and )                 Dept.: 10
16                                        )             U.S. Magistrate Judge Erica P. Grosjean
     DOES 1-200, inclusive,                             Trial Date: March 3, 2020
                                          )
17                                        )
                   Defendants.                          Complaint Filed: October 11, 2018
18                                        )             Trial Date: October 20, 2020
                                          )
19

20          Plaintiff, ERNEST O’NEIL RANKIN BROCK; and Defendant COUNTY OF

21   FRESNO, by and through their attorneys of record, hereby submit the following Joint Status

22   Report of the Parties pursuant to the Court’s Order [Doc. 9].

23                                         STATUS REPORT

24          Following the Court’s Scheduling Conference held on February 7, 2019, the parties have

25   engaged in written discovery and have scheduled a mediation to be held before Justice Stephan

26   Kane on October 15, 2019.

27          1.     Plaintiff’s Status

28          Plaintiff has served written discovery on Defendant. Responses are pending.

       Joint Mid Discovery Status Conference
                                                    1
       Statement
     Case 1:18-cv-01615-DAD-EPG Document 14 Filed 08/02/19 Page 2 of 2


 1          On June 25, 2019, Plaintiff submitted to a Rule 35 Neuropsychologist exam performed

 2   by Howard J. Glidden. Ph.D. A report has not been issued to date.

 3          Plaintiff informally provided his own Neuropsychologist’s (Randell Epperson, Ph.D)

 4   report to Defendant.

 5          Plaintiff intends to take the Depositions of officers who had contact with Plaintiff

 6   before, during, and after the incident, and the Deposition of Persons Most Knowledgeable of

 7   policies and procedures.

 8          Plaintiff intends to take the Deposition of Robert Luna, who attacked Plaintiff in his cell.

 9          Plaintiff intends to serve subpoenas on various prison regulatory agencies and entities

10   providing services to the Defendant.

11          2.      County’s Status

12          Written discovery has been served on Plaintiff and responses were received. Records

13   relating to Plaintiff have also been subpoenaed.

14          The County intends to take the depositions of Plaintiff and Plaintiff’s family members

15   and/or friends who can testify to Plaintiff’s damages.

16          The County’s Neuropsychologist performed a Rule 35 Exam on Plaintiff on June 25,

17   2019. The report has not yet been completed.

18   DATED: August 2, 2019                        LAW OFFICES OF LOYST P. FLETCHER
19

20                                          By:
                                                  Loyst P. Fletcher
21                                                Attorney for Plaintiff
                                                  ERNEST O’NEIL RANKIN BROCK
22
     DATED: August 2, 2019                        WEAKLEY & ARENDT
23                                                A Professional Corporation
24
                                            By:     /s/ Ashley N. Reyes
25                                                James D. Weakley
                                                  Ashley N. Reyes
26                                                Attorneys for Defendant
                                                  COUNTY OF FRESNO
27

28

       Joint Mid Discovery Status Conference
                                                        2
       Statement
